Citation Nr: 1754800	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for a deviated septum.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in August 2017, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to appellate review.  The Veteran is seeking an initial compensable evaluation for a deviated septum.  He was last afforded a VA examination in March 2011.  VA treatment records show that in January 2012, the Veteran underwent a septoplasty and turbinate reduction surgery, and in February 2012, was assessed as having paranasal sinus disease which was treated with saline irrigation.  There is no subsequent medical evidence of record showing treatment or assessment of his disability.  The United States Court of Appeals for Veterans Claims (Court) has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given the changed circumstances since the March 2011 examination, the examination is too remote in time to adequately assess the current manifestations of the Veteran's service-connected deviated septum.  Consequently, a remand is needed in order to provide the Veteran with a new examination.  

Additionally, the record reflects that the Veteran was receiving VA treatment for his disability.  However, there are no VA treatment records in the claims file since November 2012.  To ensure that the record is complete, updated VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all treatment records which have not previously been obtained from identified treatment sources.

2.  Obtain all of the Veteran's VA treatment records from November 2012 to the present.

3.  After completion of the development requested in items 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected deviated septum.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be filled out for this purpose, if possible.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




